Application for a writ of mandate to compel respondents in appointing election officers for the municipal election to be held in the city of Oakland on April 20, 1915, to make such appointments in accord with the provisions of section 1142 of the Political Code, as amended June 14, 1913.
We are satisfied that in so far as the matters referred to in the petition are concerned, section 1142 of the Political Code, is not applicable to such municipal election, in view of the provisions of sections 1044 and 1151 of the Political Code. InVincent v. Mott, 163 Cal. 342, [125 P. 346], relied on by petitioner, the application for a writ of mandate was denied without notice of the application to the respondents, on the ground that the petition did not sufficiently show that the election commissioners threatened to disobey the provision of the law claimed to be applicable. What is said in the opinion filed in denying the application, in relation to the application of section 1142 of the Political Code, to recall elections in the city of Oakland, is purely obiter dicta, and was induced by the fact that the provisions *Page 678 
of sections 1044 and 1151 of the Political Code were not brought to the attention of the court, and that the real question presented and decided was whether the Political Code provisions relative to elections generally were applicable to recall
elections in that city, as distinguished from other elections.
The application for a writ of mandate is denied.
Shaw, J., Lawlor, J., Sloss, J., Lorigan, J., and Melvin, J., concurred.